Citation Nr: 1132032	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  07-38 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  His service in the Republic of Vietnam is reflected in his service records.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of July 2007 and September 2009 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In May 2011, the Veteran testified at a hearing conducted by the undersigned Veterans Law Judge at the Waco RO.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

Following the September 2010 supplemental statement of the case (SSOC), additional VA treatment records were associated with the Veteran's claims folder.  The Veteran's representative specifically waived local consideration of these records in a May 2011 statement and during the May 2011 hearing.  See Hearing Transcript, page 18. 


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by depressed moods, anxiety, chronic sleep impairment, hypervigilance, intrusive thoughts, decreased memory, a blunted affect, anhedonia, suicidal ideation, impaired impulse control, and difficulty adapting to stressful circumstances.  Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities, speech intermittently illogical obscure or irrelevant, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, neglect of personal appearance and hygiene, and an inability to establish and maintain effective relationships have not been shown. 

2.  The Veteran's service-connected disabilities include PTSD (50%), type II diabetes mellitus (20%), facial scar (0%), and erectile dysfunction (0%) with a combined service-connected evaluation of 60%.

3.  The Veteran's service-connected disabilities do not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for the Veteran's PTSD are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for an award of TDIU have not been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letters to the Veteran in April 2007 and July 2009, prior to the initial adjudication of his claims.  These letters informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  The April 2007 and July 2009 letters also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.

The April 2007 letter also notified the Veteran of the type of evidence that may reflect a worsening of his service-connected PTSD, including doctor's statements, physical and clinical finding records, dates of examination and testing, and statements from other individuals who are able to describe from their knowledge and personal observations the manner in which his disability has worsened.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice in an increased rating claim need not be "veteran specific").  Of further significance here is the fact that neither the Veteran, nor his representative, has asserted any notice deficiency with regard to either claim on appeal.  

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  In particular, the record contains the Veteran's service treatment records, VA outpatient medical records, records from the Social Security Administration and VA examination reports.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, the Veteran was provided with a VA examination in October 2007 and two examinations in August 2009.  The reports of these examinations reflect that the examiners recorded the Veteran's current complaints, conducted appropriate examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the record does not reflect that the August 2009 psychiatric examiner reviewed the Veteran's claims folder, the Veteran is not prejudiced thereby as the examiner considered medical history as reported by the Veteran which is consistent with that contained in the claims folder as well as his VA electronic records.  The Board therefore concludes that the examinations are adequate for rating purposes.  38 C.F.R. § 4.2 (2010).  

The Board observes that the Veteran was also afforded a VA psychiatric examination in July 2007.  While the examination report indicates that the examiner reviewed the Veteran's claims folder and conducted a clinical examination, the examiner's findings were not consistent with the symptoms reported by the Veteran and no explanation was provided for the apparent discrepancy.  For example, while the examiner indicated that the Veteran has a "markedly diminished participation in significant activities and [a] very strong detachment and estrangement from others" it was reported that the Veteran is "a spiritual man" who attends a large church and talks to his extended family on the phone.  The Veteran also reported that he takes care of his three year old granddaughter and recently took her to the doctor when she was sick.  It was further reported that the Veteran would drive his wife to and from work and was capable of doing some basic shopping and chores.  While the examiner noted that the Veteran sits in the back during church services and does not talk to anyone, and avoids traveling to see his extended family, the symptoms reported during the examination are not reflective of a "markedly diminished participation in significant activities and [a] very strong detachment and estrangement from others" because the Veteran continued to perform routine activities and remained engaged with his family.  In addition, the examiner's statement that the Veteran "is not able to function effectively in social relationships" appears to conflict with his self-report of a successful marriage of 10 years, his raising of his three-year old granddaughter, his phone conversations with his extended family, and his successful relationship with a friend who had passed away a year prior to the examination.  For these reasons, the Board affords the July 2007 VA examination report no probative value.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He exercised the option of a personal hearing and was afforded one in May 2011 as detailed in the Introduction. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  Thus, the Board will proceed to a decision.  

II. PTSD

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 9411.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2010).  Diagnostic Code 9411 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case-PTSD.  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read in pertinent part as follows: 

100 percent - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

Here, the Veteran's service-connected PTSD is currently rated as 50 percent disabling.  For the reasons explained in greater detail below, the Board finds that a 70 percent or greater disability rating is not warranted.  

As has been previously discussed herein, assignment of a 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The Board's inquiry, however, is not necessarily strictly limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that  would justify a particular rating].  Accordingly, the Board will first discuss the symptoms identified in the ratings criteria and will then address any other aspects of the Veteran's psychiatric symptomatology which would warrant a higher rating.

During the October 2007 VA examination, the Veteran reported that he experiences suicidal ideation without any intention of harming himself.  While the Veteran has since denied having suicidal thoughts, the record clearly indicates that he experienced suicidal ideations during the appeal period. 

The record does not indicate that the Veteran's symptomatology includes obsessional rituals which interfere with routine activities, and the Veteran does not appear to contend otherwise.  In this capacity, the Board observes that a VA outpatient treatment record dated on April 5, 2007 notes that the Veteran did not display any "repetitive activities [or any] behavioral evidence of emotion."  Similarly, the Veteran was described by the August 2009 VA psychiatric examiner as "able to complete normal activities of daily living without significant impairment and is fully independent."  

While the Veteran reported having a high level of anxiety and depression during the July 2007 VA examination, anxiety and a depressed mood are symptoms described in the criteria for a 30 percent disability rating.  Here, the record does not indicate that the Veteran experiences near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  As noted above, the Veteran has been described as "able to complete normal activities of daily living without significant impairment." See the August 2009 VA examination.

The October 2007 VA examiner described the Veteran as "very nice and polite."  It was noted that he was an "attractive, articulate, verbal, well-dressed and well groomed individual who was cooperative.  He exhibited good social skills . . .  seemed intelligent[,] and his speech was well understood."  Similarly, multiple VA outpatient treatment records describe the Veteran as "well groomed and dressed" and that his speech is "spontaneous and clear."  See, e.g., VA outpatient treatment records from September 21, 2006 and April 5, 2007.  Accordingly, intermittently illogical, obscure or irrelevant speech and a neglect of personal appearance and hygiene have not been demonstrated. 

The Veteran has routinely been described as "well-oriented to time place, person and situation." See, e.g., the October 2007 VA examination.  He does not appear to contend, and the evidence does not suggest, that he experiences special disorientation.  

During the May 2011 hearing, the Veteran's spouse testified that he was easily angered and is capable of violence. She reported that while he has not been violent, he has been "aggressive" and that she "can see the violence in him."  The Veteran also testified that he could see himself losing his temper and hurting someone.  See the hearing transcript, pages 16, 19-20.  While the record does not indicate that the Veteran has demonstrated periods of violence, based on the testimony of the Veteran and his spouse, the Board finds that an impaired impulse control has been demonstrated. 

With respect to the difficulty adapting to stressful circumstances criteria, a November 2008 VA outpatient treatment record reported that the Veteran "has been doing well, except for a particularly stressful event last week (thought five year-old granddaughter was lost).  Other than this, he reports a stable mood and baseline PTSD symptoms."  In a June 2009 VA outpatient treatment record, the Veteran reported that he was "very concerned about [his] wife's financial support of her 37 [year old] son" and has therefore been spending more time by himself.  Based on these events, the Board finds that the Veteran has difficulty adapting to stressful circumstances. 

While the Veteran reported that he has no friends and tends to stay secluded during the October 2007 VA examination.  He also reported that his marriage is stable and that he has "a good relationship" with his three children.  In a November 2009 VA outpatient treatment records, the Veteran reported that "he continues to keep to himself, but . . . describe[d] healthy interaction with his wife and family."  It was also reported that the Veteran goes fishing once a week with a neighbor.  Accordingly, while acknowledging his isolative behavior, the Board finds that the Veteran is able to establish and maintain effective relationships.  

In short, three of the nine symptoms described in the 70 percent rating criteria have been demonstrated, however, as noted above, the Board's inquiry is not necessarily strictly limited to the criteria found in the VA rating schedule.  See Mauerhan, supra.  In this case, the Board has not identified any other aspects of the Veteran's service-connected PTSD which would enable it to conclude that the criteria for a higher rating have been approximated.  

In order to warrant a 70 percent disability rating for PTSD, the evidence must demonstrate occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  While not minimizing the Veteran's PTSD symptomatology, the record does not indicate that such symptomatology is present.  Specifically, while the Board acknowledges that the Veteran engages in isolative behavior, he routinely drives his wife to and from work.  See the May 2011 hearing transcript, page 12.  He cooks dinner and performs yard work.  Id. at 13.  He goes fishing with a neighbor on a weekly basis.  See a November 2009 VA treatment record.  The record also indicates that the Veteran has been raising his granddaughter and attends church regularly.  See the July 2007 and August 2009 VA examinations. 

In July 2006, when asked about his mood, the Veteran reported that it's "tolerable" and that as long as he takes his medication everyday he'll be "alright."  He then proceeded to laugh and stated that if he "can put up with 4 grandkids then [he] must be ok."  During the July 2007 VA examination, the Veteran stated that he "does not like to travel outside of the home or visit relatives" but will take his granddaughter to the doctor and talk with his family members on the phone. 

The August 2009 VA psychiatric examiner noted that the Veteran "does not show significant objective evidence of occupational difficulty related to his PTSD and stopped working largely due to various physical health issues."  The examiner noted that the Veteran "does show signs of significant social difficulty" which he related "in large part to his antisocial personality traits." 

Additionally, the Board observes that the Veteran has been assigned GAF scores ranging between 50 and 70.  As noted above, a GAF score between 41 to 50 reflects serious symptoms, and is consistent with the currently assigned 50 percent disability rating.  Accordingly, and based on this evidentiary posture, the Board must conclude that a rating greater than the currently-assigned evaluation of 50 percent for the Veteran's service-connected PTSD is not warranted.  

In addition, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  The RO included 38 C.F.R. § 3.321(b)(1) in the November 2007 statement of the case and appears to have considered the regulation in the Veteran's case.  Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for the increased disability rating at issue.  

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected PTSD.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

As the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  Nevertheless, the Board will briefly note that the evidence in this case does not demonstrate any of the factors provided in the "governing norms" such as frequent hospitalization or marked interference with employment.  See 38 C.F.R. § 3.321(b)(1).  In this case, there is no indication that the Veteran has required frequent hospitalizations for his PTSD.  In fact, it does not appear that the Veteran has been hospitalized at all for this disability. 

With respect to employment, the evidence of record indicates that the Veteran is currently unemployed.  See, e.g., the August 2009 examination reports.  While the Board does not dispute that the Veteran's PTSD would cause difficulty with employment, there is no indication that this disability would create any unusual employment impairment.  In fact, the August 2009 VA psychiatric examiner stated that if the Veteran were employed, his "PTSD would have mild to moderate impact on occupational functioning." 

The Board notes that the fact that the Veteran is currently unemployed is not determinative. The ultimate question is whether the Veteran, because of his service-connected disability, is incapable of performing the physical and mental acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In this case there is no competent and credible evidence that the Veteran's PTSD would have marked interference with employment.  See Van Hoose, supra [noting that the disability rating itself is recognition that industrial capabilities are impaired].  In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III.  TDIU 

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1) (2010). Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain. Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a).  See also 38 C.F.R. § 4.19 (2010) (age may not be a factor in evaluating service- connected disability or unemployability) & Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the Veteran is service-connected for PTSD, which as discussed above, is currently rated 50 percent disabling.  Service connection is also in effect for type II diabetes mellitus, rated as 20% disabling, as well as a facial scar and erectile dysfunction, each of which are rated as noncompensably disabling.  The Veteran has been in receipt of a combined 60 percent rating since January 2001. As such, the Veteran does not meet the criteria for consideration for entitlement to TDIU on a schedular basis because the rating does not satisfy the percentage requirements of 38 C.F.R. § 4.16a.

It is also the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unemployable due to service- connected disability. 38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993). Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected conditions and advancing age, which would justify a total rating, based on unemployability. Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative. The ultimate question is whether the veteran, because of service-connected disability(ies), is incapable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19. In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

Regarding his employment background, in his application for TDIU, the Veteran reported that he worked as a supervisor from 1967 to 1995.  During the May 2011 hearing, and at the October 2007 and August 2009 VA examinations, the Veteran reported that he was placed on disability retirement after jumping off a second story balcony and injuring his feet.  [The Board pauses to note that this incident occurred prior to the appeal period under consideration for any issue currently before the Board.]  The record indicates that the Veteran then performed delivery work from 1996 to 1997 and was responsible for responsible for delivering appliances and heavy furniture but could not perform his duties or meet expected quotas due to his feet and was fired.  See the August 2009 VA examination reports.  

Regarding his educational background, in his application for TDIU, the Veteran reported completing one year of college.

Based on a review of this evidence, the Board finds that entitlement to a TDIU is not warranted. The evidence does not show that the Veteran's service-connected PTSD, type II diabetes mellitus, facial scar and erectile dysfunction prevent him from working.  After conducting a physical examination and reviewing the Veteran's claims folder, an August 2009 VA examiner stated that the Veteran's service-connected disabilities were not the cause of his unemployability.  Specifically, the examiner noted that the Veteran's diabetes mellitus does not require medication and is treated by controlling his diet and that his facial scars were described as "barely visible" and not disfiguring.  With respect to the Veteran's PTSD, the August 2009 psychiatric examination stated that the Veteran's "PTSD does not prevent him from working."  This psychiatric examination report also notes that the Veteran did not stop working until after a serious injury to his foot and a worsening of other physical health issues.  [Indeed, the Veteran reported he cannot stand on his feet for more than 10 minutes without extreme pain and cannot walk too far.  See the August 2009 psychiatric examination.] 

Although the Veteran's service-connected disabilities may cause interference to some extent with employment, such interference is contemplated in the currently-assigned ratings for each of these disorders, and the evidence of record does not demonstrate that his service-connected disability(ies) alone result in unemployability.  Consequently, the claim for a total disability rating for a TDIU must be denied.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to a TDIU is denied.  See 38 U.S.C.A §5107 (West 2002).

ORDER

Entitlement to a rating in excess of 50 percent for service-connected PTSD is denied.

Entitlement to a TDIU is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


